 In the Matter of PACIFIC OuTDooR ADVERTISING CO., EMPLOYERandLOCAL UNION 11, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, AFL, PETITIONERCase No. 21-RC-1070.=Decided June 5, 1950DECISION AND ORDERUpon a petition duly filed, a hearing was held on March 23, 1950,before Ben Grodsky, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer, a California corporation with offices at LosAngeles, California, erects and maintains billboards.At the dateof the hearing, it maintained some 2,000 billboards, all of which werelocated in the State of California.During the year ending Novem-ber 30, 1949, the Employer made purchases valued at approximately$266,000.These purchases consisted principally of office machineryand supplies and of lumber, machinery, and other equipment used inthe construction and maintenance of billboards.An indeterminateamount of these purchases originated outside the State.The Employer's income, which in the year ending November 30,1949, amounted to $2,283,000, is derived from the sale of advertisingspace on its billboards.Approximately 29 percent of the Employer'saccounts, which earn about 35 percent of its income, is with clientslocated outside the State of California.One-third of the postersdisplayed by the Employer are shipped to it by lithographers frompoints outside the State.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations. Act ,1SeeSterling Advertising Agency,42 NLRB 281.90 NLRB No. 25.106 PACIFIC OUTDOOR ADVERTISING CO.1072.The Petitioner and Local Number 696, Hod Carriers, Buildingand Common Laborers Union of America, AFL, herein called theIntervenor, are labor organizations claiming to represent employeesof the Employer.3.On October 20, 1949, the Intervenor and Employer executed acollective bargaining contract, the earliest expiration date beingAugust 1, 1950.Both parties to the contract urge it as a bar tothis proceeding.The contract contains the following union-security provision :Said Party of the First Part agrees to employ men from Local696 and the Local Union agrees to furnish competent men tothe best of its ability.In the event the Local Union is unable,-within twenty-four (24) hours, to supply competent men satis-factory to the employer and meeting his requirements, the Em-ployer shall be free to employ such other help as it may require ;provided, that help so engaged shall make application to becomemembers of the Union within five (5) days of their employment,and shall complete the said application within thirty (30) daysafter their employment.Section 8 (a) (3) of the Act permits an employer and a labor or.ganization, under certain conditions, to make an agreement "to requireas a condition of employment membership (in the labor organization)on or after thirtieth day following the beginning of such employmentor the effective date of such agreement, whichever is later."TheIntervenor has been certified as being authorized to make such anagreement by virtue of an election held in accord with Section 9 (e)(1) of the Act.However, we believe that the clear effect of the union-security provision of the 1949 contract is to require the Employer togive preferential treatment in the hiring of employees to membersof the Intervenor.With respect to a similar contract provision, wehave held that "Such a provision goes beyond the limited form ofunion-security agreement- permitted by Section 8 (a) (3) of the Act,and is thus illegal and no bar to the instant petition, without regardtowhether its execution was authorized by an election conductedunder Section 9 (e) of the Act." 2 It is immaterial that the contract-ing parties in this case may have orally agreed that the preferentialhiring clause was to remain inoperative, for the very existence in thecontract of the clause acts as a restraint upon employees desiring torefrain from union activities within the meaning of Section 7 of the,TheHofmannPackingCo., Inc., 87 NLRB 601. SeeAeroilProductsCompany, Inc.,86 NLRB 629, and cases cited. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.3Accordingly, as the contract contains an illegal preferentialhiring clause, we find that it is not a bar to this proceeding.The Intervenor further contends that this case represents a juris-dictional dispute between two unions of the same parent body, andthat it should not therefore be processed by the Board.We findno merit to this contention for it does not appear upon the recordthat the dispute could be resolved without resort to the administrativeprocesses of the Act.The Petitioner seeks a unit of all construction electricians and light.checkers in the electrical construction and service departments.TheIntervenor and Employer contend that this unit is inappropriate onthe ground that it is not a true craft unit and that the only appro-priate unit is the over-all unit which has been represented by theIntervenor for 12 or 13 years.As indicated above, the Employer's operations are restricted solelyto construction and maintenance of billboards.Most, if not all, ofthese sighs are electrically equipped for night display purposes.Theelectricians involved herein install or, if the sign is being torn down,dismantle this electrical equipment.Installation, which is the mostimportant work performed by the electricians involves. wiring signsand then running overhead or underground conduits from the powersources to the signs.The light checkers, who comprise 50 percentof the six-man unit sought by the Petitioner, perform only the routinenight time chore of checking the functioning of bulbs and fuses qnsigns.When construction or dismantling work is slack, the electricians arenature.The electricians and light checkers do not have.a,foremanof their own,.but are like other construction, maintenance, and serviceemployees under the supervision of the Employer's, general, foreman.'Nor do the electricians and light checkers have a separate work shopor department.In addition it does not appear that the Employerhas an apprentice training program or.that it requires that the elec-trical employees it hires be licensed or highly skilled. , The lightcheckers are not required to have any electrical experience whatsoever.We find that the construction electricians and light checkers are notcraft electricians such as. we normally find may constitute separateunits despite their inclusion in the past in broader bargaining units 4,?Hazel-Atlas Class Company, et at.,85 NLRB 1305.SeeBunkerHilland Sullivan Mining and Concentrating Company,et al.,89-'NLRB 243.' PACIFIC OUTDOOR ADVERTISING CO.109Accordingly, we find that no question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.We shall therefore dismiss the petition.ORDERUpon the entire record in the case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,dismissed.